Opinión disidente emitida por el
Juez Asociado Señor Mar-tínez Torres,
a la que se unen los Jueces Asociados Se-ñores Rivera García y Feliberti Cintrón.
Difiero del análisis en que se fundamenta la opinión mayoritaria para suprimir una de las declaraciones incri-minatorias del acusado. Por eso me veo precisado a emitir, respetuosamente, esta opinión.
En esencia, coincido con el análisis de que se debieron hacer las advertencias contra la autoincriminación antes de someter al acusado al interrogatorio. Sin embargo, difiero de la apreciación de que la segunda confesión, vertida *648luego de explicar al acusado sus derechos, debe suprimirse también. La renuncia a los derechos que hizo el acusado antes de su segunda confesión es válida.
I
Luis A. León Ramírez salió a trabajar de su casa el 4 de marzo de 2007 a su puesto como guardia de seguridad de una finca en Ponce. Nunca más regresó. Su cuerpo apare-ció un día después con dos impactos de bala: uno en la cabeza y otro en el brazo derecho. Además, evidenciaba golpes en la cabeza.
Como parte de la investigación, la Policía entrevistó a su viuda y a los empleados de la finca en que laboraba el señor León Ramírez, entre ellos, incluyó al acusado aquí peticionario, el Sr. Ramón Millán Pacheco. El agente inves-tigador de la División de Homicidios de la Policía, a cargo de la investigación del asesinato, Fernando Tarafa, ges-tionó un subpoena para obtener la información que cons-taba en el expediente de personal del señor Millán Pacheco de la empresa en la que trabajaba, y en cuyas instalaciones ocurrió el asesinato. Así se hizo de una foto y una dirección que supuestamente correspondían al acusado.
El agente Tarafa reconoció que ese proceder no se siguió con ningún otro empleado de la finca que fue entrevistado. Justificó ese curso de acción en que a los demás empleados se les pudo entrevistar en su área de trabajo, pero no al señor Millán Pacheco porque solo trabajaba un día a la semana, los sábados. Hubiera tenido que esperar varios días más para entrevistarle y al momento de gestionar el subpoena, era el único empleado de la finca que faltaba por entrevistar como parte de la investigación. Apéndice de la Petición de certiorari, pág. 236.
La Policía acudió a entrevistar al señor Millán Pacheco a la dirección que se obtuvo del expediente de personal, *649pero ya él no vivía allí. Era la dirección de su madre, Au-delina Pacheco Antorgiorgi, quien no precisó el lugar exacto al que su hijo se había mudado. Surge de la trans-cripción de la vista de supresión de confesión que se cele-bró el 6 de septiembre de 2007, que la señora Pacheco An-torgiori testificó que desconocía dónde vivía su hijo y el nombre de su compañera consensual. El agente Tarafa le dejó una citación, admitida en evidencia, para que se la entregara a su hijo en cuanto lo viera. Le indicó que lo buscaban por un asunto de un vehículo. Apéndice de la Petición de certiorari, págs. 154-155.
El agente Tarafa admitió que, como parte de la investi-gación, la viuda le informó que con quien único su esposo había tenido problemas era con el acusado, por una com-praventa frustrada de un vehículo. En el incidente, in-cluso, tuvo que intervenir la Policía. Apéndice de la Peti-ción de certiorari, pág. 248.
Según el agente Tarafa, luego del esfuerzo infructuoso por conseguir al acusado en la dirección obtenida del subpoena, optó por buscar otra a través del Sistema David del Departamento de Transportación y Obras Públicas, al que la Policía tiene acceso. Obtuvo una dirección corres-pondiente al residencial Perla del Caribe en Ponce. Apén-dice de la Petición de certiorari, pág. 239.
A esa dirección acudieron dos vehículos de la Policía, una patrulla y uno color blanco, entre los que se distribu-yeron cuatro agentes. Tras tocar a la puerta, abrió Jan-nette Rivera Torres, con quien convivía el señor Millán Pacheco. En la vista de supresión de confesión de 6 de sep-tiembre de 2007, la señora Rivera Torres declaró que los agentes procuraron por el señor Millán Pacheco, quien ha-bló con ellos unos minutos antes de ir al cuarto para cam-biarse de ropa. En esos momentos vestía pantalones cortos y estaba descamisado. Ningún agente lo acompañó al cuarto. Rivera Torres admitió que tampoco vio que lo espo-*650saran, pero que el señor Millán Pacheco se fue con los agentes rumbo al cuartel. Apéndice de la Petición de cer-tiorari, págs. 173-174.
El agente Tarafa describió en la vista de supresión de evidencia de 9 de octubre de 2007 que fueron al aparta-mento del residencial Perla del Caribe. Allí exhortaron al señor Millán Pacheco que les acompañara al cuartel para entrevistarle, porque era la última persona que faltaba por interrogar sobre ese caso. Además, el agente indicó que prefirió entrevistar al acusado en el cuartel porque consi-deró inadecuado el apartamento, ya que el residencial es un lugar de alta incidencia criminal. Apéndice de la Peti-ción de certiorari, pág. 246.
Una vez en el cuartel, el agente Tarafa alegó que co-menzó su acercamiento con una conversación con el ahora acusado sobre el barrio Sabanetas, de conocidos que podían tener en común, de que la exesposa de Millán Pacheco vi-vía allí y de la pensión alimenticia que tenía que pagar a sus hijos. Apéndice de la Petición de certiorari, pág. 66. En esos temas, indicó, invirtieron aproximadamente una hora. Luego comenzó la entrevista con preguntas sobre lo que hizo el señor Millán Pacheco el 3 de marzo de 2007, un día antes del asesinato, que había sido también su día de tra-bajo más reciente. El ahora acusado declaró que el guardia de seguridad de la finca lo vio salir al terminar la jomada. Pero el agente Tarafa le señaló que, en una entrevista, el guardia dijo que no le había visto ese día. Ese fue el deto-nante para la admisión del acusado, que se dio en medio de llanto. Apéndice de la Petición de certiorari, págs. 66 y 260 — 261(1)
*651Al momento de hacer esa admisión, no se le habían leído los derechos al señor Millán Pacheco. Sin embargo, el agente de la División de Homicidios aseguró que al escu-char las expresiones incriminatorias, inmediatamente le pidió que se detuviera e hizo las advertencias de ley. Apén-dice de la Petición de certiorari, pág. 261.
Luego de leer los derechos al señor Millán Pacheco, y permitirle que los leyera del papel en que estaban escritos, el ahora acusado inició cada una de las seis advertencias contenidas en el documento.(2) También contestó con un “sí”, escrito con su puño y letra, a la pregunta de si había entendido lo que le explicaron y con otro “sí” a la pregunta de que, a pesar de ello, deseaba declarar. Apéndice de la Petición de certiorari, pág. 83.
Paso seguido, Millán Pacheco continuó la confesión de cómo mató al señor León Ramírez, dónde dejó su cadáver, dónde abandonó y quemó el vehículo objeto de la controver-sia, y dónde ocultó el arma de fuego. Incluso, en el tráns-*652curso de las siguientes horas de la tarde y la noche, el señor Millán Pacheco llevó a agentes de la Policía al lugar donde escondió el arma, en la casa de los padres de la se-ñora Rivera Torres, y al lugar donde se encontraba el ve-hículo quemado. Vista preliminar 25 de junio de 2007, Apéndice de la Petición de certiorari, págs. 69-73; Vista de supresión de confesión, Apéndice de la Petición de certio-rari, págs. 291 — 302.
Mientras Millán Pacheco se encontraba en el cuartel de la Policía, la madre de su compañera, María Torres Santiago, acudió al lugar a petición de su hija y procuró por él. No lo pudo ver en ese momento, porque ya se lo llevaban rumbo a la casa del compañero de Torres Soto, donde había escondido el arma. Fue en esa casa donde pudo verle. Apéndice de la Petición de certiorari, págs. 207 — 209.
Por su parte, la señora Rivera Torres pudo verle en el cuartel unas dos horas después. Millán Pacheco no estaba esposado. Aunque se veía triste, no le dijo que le hubieran golpeado ni maltratado. Apéndice de la Petición de certio-rari, págs. 174-177 y 183. También pudo llevarle comida en dos ocasiones durante ese día y el siguiente.
Los cargos se presentaron el 9 de marzo de 2007, por-que, según el agente Tarafa, el fiscal que se haría cargo del caso no estaba disponible el día después de la confesión, el 8 de marzo de 2007. El agente añadió que las pruebas cien-tíficas que identificarían el cadáver, en proceso de descom-posición, tampoco estaban disponibles. Al señor Millán Pacheco se le mantuvo detenido en el cuartel desde la noche de su confesión hasta la presentación de los cargos el 9 de marzo de 2007. Apéndice de la Petición de certiorari, págs. 305-309.
Luego de presentadas las acusaciones, la defensa soli-citó que se suprimiera todo lo que Millán Pacheco confesó, y la evidencia que se consiguió a raíz de sus declaraciones. Alegó que se obtuvieron en contravención de sus derechos *653constitucionales. El Tribunal de Primera Instancia accedió a suprimir la evidencia el 25 de abril de 2008. En cambio, el Tribunal de Apelaciones revocó el 23 de septiembre de 2009.
El peticionario acudió ante nos mediante moción en auxilio de jurisdicción y certiorari para que paralizáramos la vista con antelación al juicio, programada para el 19 de enero de 2010. Accedimos a su solicitud y el 15 de enero de 2010 expedimos el auto.
II
A. La Quinta Enmienda de la Constitución de Estados Unidos, Emda. V, Const. EE.UU., L.P.R.A., Tomo 1, indica que ninguna persona será compelida a declarar contra sí misma en casos criminales ni será privada de su libertad sin el debido proceso de ley. Esas protecciones se extendie-ron a las acciones estatales a través de la Decimocuarta Enmienda, Emda. V, Const. EE. UU., L.P.R.A., Tomo 1.
Similarmente, la Sec. 11, Art. II, de la Constitución de Puerto Rico señala que “[n]adie será obligado a incrimi-narse mediante su propio testimonio y el silencio del acu-sado no podrá tenerse en cuenta ni comentarse en su contra”. L.P.R.A., Tomo 1, ed. 2008, pág. 343. La Constitu-ción, en su See. 7, también prohíbe que se prive a una persona de su libertad sin el debido proceso de ley. See. 7, Art. II, Const. P.R., L.P.R.A. Tomo 1.
El debido proceso de ley protege contra las confesiones obtenidas en contra de la voluntad del declarante. Las con-fesiones compelidas mediante coacción física o psicológica son inadmisibles en los procedimientos penales por falta de confiabilidad. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Porum, 1993, *654Vol. I, Sec. 2.1, pág. 56; 3 Ringel’s, Searches & Seizures, Arrests and Confessions2d Sec. 24:2, pág. 24-4 (2010).(3)
Las confesiones vertidas durante interrogatorios bajo custodia hechos por oficiales del orden público se presumen producto de la coerción. Las confesiones obtenidas me-diante ellos son una forma de autoincriminación compelida. Ringel, supra, Sec. 24:1, pág. 24-2. Para neutra-lizar ese ambiente coercitivo, el Tribunal Supremo federal determinó en Miranda v. Arizona, 384 U.S. 436 (1966), que una acusación no puede basarse en declaraciones, inculpa-torias o exculpatorias, obtenidas del interrogatorio bajo custodia de un acusado, a menos que se demuestre que se tomaron ciertas salvaguardas procesales para hacer efec-tivo su derecho a la no autoincriminación. Miranda v. Arizona, supra, pág. 444.
En Miranda v. Arizona, supra, se atendieron cuatro ca-sos distintos de personas interrogadas por oficiales del or-den público realizados en cuartos en los que se les mantuvo incomunicados del mundo exterior, en una atmósfera coer-citiva dominada por la Policía. En todos los casos se obtu-vieron declaraciones incriminatorias sin que se les dieran las advertencias sobre sus derechos constitucionales. Miranda v. Arizona, supra, pág. 445.
Sostenemos qne cuando un individuo es puesto bajo custo-dia, o de otra forma privado significativamente de su libertad y es sujeto a interrogatorio, se pone en peligro el privilegio contra la autoincriminación. Se tienen que emplear ciertas salvaguardas procesales para proteger el privilegio y, a menos que se adopten otras medidas completamente efectivas para notificar a la persona de su derecho a guardar silencio y ase-gurar que el ejercicio de ese derecho sea escrupulosamente honrado, se requerirán las medidas siguientes. El individuo debe ser advertido, antes de cualquier interrogatorio, que *655tiene derecho a permanecer en silencio, que todo lo que diga puede ser utilizado en su contra en un tribunal, que tiene el derecho a la presencia de un abogado y que si no puede pa-garlo, se le asignará uno antes de cualquier interrogatorio si lo desea. Luego de que se den estas advertencias, el individuo puede, consciente e inteligentemente, renunciar a esos dere-chos y acordar contestar preguntas o hacer declaraciones. Pero, a menos y hasta que esos derechos y renuncias sean demostradas por el Estado en el juicio, ninguna evidencia ob-tenida como resultado de un interrogatorio podrá utilizarse en su contra. (Traducción nuestra.) íd., págs. 478-479.
Así pues, basados en este precedente, hemos reiterado que una confesión es inadmisible en evidencia, por violar el derecho contra la autoincriminación, cuando se satisfacen todos los requisitos siguientes, que: (1) la investigación ya se ha centralizado sobre la persona en cuestión y es consi-derada como sospechosa; (2) el sospechoso se encuentra custodiado por el Estado; (3) la declaración es producto de un interrogatorio realizado con el fin de obtener manifes-taciones incriminatorias, y (4) no se le ha advertido sobre los derechos constitucionales que nuestro ordenamiento le garantiza antes de declarar. Pueblo v. Viruet Camacho, 173 D.P.R. 563, 574 (2008); Pueblo v. López Guzmán, 131 D.P.R. 867 (1992). Véase, además, O.E. Resumil, Derecho procesal penal, New Hampshire, Ed. Equity, 1990, T. 1, Sec. 14.3, pág. 349.
Las protecciones de Miranda sólo se activan en la etapa ad-versativa de la investigación, es decir, cuando ésta ya no es una general sino centrada en uno o más sospechosos. En ese momento, aunque no haya dado comienzo formal la acción judicial que activa la Enmienda Sexta y el derecho a asistencia de abogado, la relación sospechoso-gobierno es ya adversativa. Chiesa Aponte, op. cit., pág. 83.
Desde Escobedo v. Illinois, 378 U.S. 478 (1964), se reco-noció que a una persona deben informársele sus derechos desde el momento en que pasa a ser sospechoso. Esto ocu-rre cuando una investigación deja de ser general para cen-trarse en una o más personas que se han puesto bajo cus-*656todia y se someten a un interrogatorio dirigido a extraer declaraciones incriminatorias. Escobedo v. Illinois, supra, págs. 490-491. Véase, además, Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765, 773-774 (1965).
Ringel, supra, destacó que, luego de Miranda v. Arizona, supra, el Tribunal Supremo de Estados Unidos ha adoptado una posición más formalista sobre cuándo deben hacerse las advertencias. Describe que se ha erosionado el énfasis al elemento de coerción.
El Tribunal Supremo ha dejado claro que la “custodia” tiene que interpretarse en un sentido formal. Sólo cuando un sospe-choso está bajo custodia, un equivalente aproximado a un arresto, aplican las advertencias de Miranda.
Mientras el Tribunal Supremo ha enfatizado un acerca-miento formalista de Miranda, las cortes inferiores continúan analizando si la “custodia” existe basada en la presencia o au-sencia de factores que contribuyen a un ambiente coercitivo. ... (Traducción nuestra.) Ringel, op. cit, Sec. 27:2, pág. 27-4.
Para saber si alguien se encuentra bajo custodia, para propósitos de Miranda, se debe indagar si se trata de un arresto formal o una restricción a la libertad a un grado comparable al de un arresto formal. Minnesota v. Murphy, 465 U.S. 420, 430 (1984); California v. Beheler, 463 U.S. 1121, 1125 (1983); Pueblo v. Álvarez, 105 D.P.R. 475, 478 (1976).
A esos propósitos, en Yarborough v. Alvarado, 541 U.S. 652 (2004), se avaló el análisis siguiente: primero, deter-minar cuáles fueron las circunstancias que rodearon el interrogatorio. Segundo, si dadas esas circunstancias, una persona razonable se habría sentido en libertad de irse. Una vez se tiene ese escenario, el tribunal debe analizar si ocurrió un arresto o una restricción a la libertad de movi-miento, similar a un arresto. Yarborough v. Alvarado, supra, pág. 663.
Al abundar en el criterio de una restricción a la libertad que constituye un arresto, el Tribunal Supremo de Estados Unidos ha señalado desde Oregon v. Mathiason, 429 U.S. *657492 (1977), que cualquier entrevista a un sospechoso de un crimen por parte de un Policía tendrá aspectos coercitivos, simplemente por el hecho de que se trata de un oficial del sistema del orden público que, en última instancia, puede provocar que se presenten cargos contra el sospechoso. Sin embargo, ese hecho aislado no necesariamente transforma el interrogatorio en uno que requiera de las “advertencias de Miranda”. California v. Beheler, 463 U.S. 1121, 1125 (1983); Oregon v. Mathiason, supra, pág. 495.
En Stansbury v. California, 511 U.S. 318 (1994), se pre-cisó que para determinar si se está bajo custodia para los propósitos de las “advertencias de Miranda” no es rele-vante la visión subjetiva que tenga el policía interrogador sobre si la persona entrevistada es sospechosa del delito investigado. Es decir, no importa si el policía cree que el interrogado es sospechoso. Como las “advertencias de Miranda” se confeccionaron para neutralizar el efecto coerci-tivo que pudiera tener un interrogatorio bajo custodia por parte de un agente del Estado, lo determinante no es lo que piense el policía, sino el escenario objetivo en que se dio el interrogatorio. Stansbury v. California, supra, págs. 324-325. El análisis del escenario objetivo tiene que considerar si el entrevistado era menor de edad, pues recientemente el Tribunal Supremo federal señaló que estos son más sus-ceptibles a la coacción que los adultos. J.D.B. v. North Carolina, Núm. 09-11121, 564 U.S. (2011).
Además de un sospechoso bajo custodia, para que se ac-tiven las “advertencias Miranda” tiene que darse un inte-rrogatorio iniciado por parte de un agente del orden público. Resumil explica que hay diferentes tipos de inte-rrogatorios:
El testifical, cuyo propósito es demostrar la existencia de unos hechos y/o la participación en ellos de una o varias personas; el informativo, una entrevista formal cuyo propósito es obte-ner información necesaria para orientar la investigación y el inculpatorio, el cual se dirige al indiciado de delito con el fin de *658tener confesiones o admisiones incriminatorias. Resumil, op. cit., Sec. 14.3, pág. 350.
Las “advertencias Miranda” van dirigidas al interroga-torio inculpatorio.
En Rhode Island v. Innis, 446 U.S. 291, 300— 302 (1980), el Tribunal Supremo de Estados Unidos concluyó que el interrogatorio que activa las “advertencias de Miranda” es el interrogatorio expreso o su equivalente funcional. Se re-fiere a palabras o acciones que la Policía, razonablemente, debe saber que extraerán una respuesta incriminatoria del sospechoso. Esto último se enfoca más en la percepción del sospechoso que en la intención del policía. Sin embargo, la Policía no será responsable por los resultados no previsi-bles de sus palabras o acciones. Rhode Island v. Innis, supra.
En un caso cuyos hechos tuvieron lugar antes de que se publicara Miranda v. Arizona, supra, el Tribunal Supremo federal expresó que la omisión en advertir del derecho a permanecer en silencio y del derecho a abogado, no es en sí mismo, una actuación coercitiva. Es un elemento relevante para establecer el escenario en que se pudo ejercer la coac-ción que produjo la confesión. Procunier v. Atchley, 400 U.S. 446, 453-454 (1971). Esta visión ha servido para que cortes inferiores consideren, arm en hechos posteriores a Miranda, que la omisión en dar las “advertencias” al sos-pechoso es solo un elemento más en la evaluación de la voluntariedad del declarante. Ringel, supra, Sec. 25:10, pág. 25-49.
Por ejemplo, el Tribunal de Apelaciones para el Sexto Circuito ha señalado que es insuficiente argumentar que una declaración es coaccionada e involuntaria meramente porque no mediaron las “advertencias Miranda”. Concluyó que si la confesión se obtuvo de forma voluntaria, es admi-sible aunque se hayan omitido las “advertencias Miranda” inicialmente. U.S. v. Crowder, 62 F.3d 782, 786 (6to Cir. 1995).
*659Al mismo tiempo, una declaración incriminatoria ver-tida antes de que se provean las “advertencias Miranda” no es óbice para que se admita una segunda declaración incriminatoria, luego de hechas las debidas advertencias. Si la primera declaración no fue fruto de tácticas coerciti-vas por parte de la Policía, suprimir esa declaración es una extensión no deseada de Miranda. Oregon v. Elstad, 470 U.S. 298, 309 (1985).
... La pregunta relevante es si la segunda declaración es voluntaria. El juzgador de los hechos tiene que examinar to-das las circunstancias y el curso de acción de la conducta de la Policía con relación al sospechoso para evaluar la voluntarie-dad de sus declaraciones. El hecho de que haya decidido ha-blar luego de las advertencias es altamente probatorio. (Tra-ducción nuestra.) íd., pág. 318.
En ese caso, el Tribunal Supremo descartó extender la doctrina del “fruto del árbol ponzoñoso”, aplicable a las vio-laciones de la Cuarta Enmienda de la Constitución federal, sobre el debido proceso de ley, a la omisión en dar las “ad-vertencias Miranda”, que se fundamentan en la Quinta Enmienda. A esos efectos, expresó que expandir esta doc-trina “malinterpreta las protecciones que ofrecen las ad-vertencias de Miranda” y, por lo tanto, también malinter-preta las consecuencias de omitirlas. (Traducción nuestra.) Oregon v. Elstad, supra, pág. 304. Véase, además, United States v. Patane, 542 U.S. 630, 642 (2004).
En Bryant v. Vose, 785 F.2d 364, 366-367 (1er Cir. 1986), el Tribunal de Apelaciones para el Primer Circuito federal señaló que, cuando se omiten las “advertencias Miranda” antes de una primera confesión voluntaria, pres-tada sin tácticas impropias por parte de la Policía, una segunda declaración incriminatoria podría ser admisible si también es voluntaria. Para ello, tendrían que haberse provisto las advertencias antes de la segunda confesión y obtenido la declaración en ausencia de coacción.
Más aún, el Tribunal Supremo federal llegó a admitir en evidencia una declaración incriminatoria posterior a una *660hecha en un claro escenario de violencia. Esto sucedió en Lyons v. Oklahoma, 322 U.S. 596 (1944). A pesar de que este caso se resolvió antes que Miranda v. Arizona, supra, se citó con aprobación y se incluyó en el análisis de Oregon v. Elstad, supra, págs. 311-312 —resuelto después de Miranda— aunque se distinguió por las particularidades en los hechos de cada uno. En Oregon se concluyó que no me-dió coacción en la primera declaración incriminatoria.
La opinión disidente del Juez Brennan en Oregon v. Elstad, supra, pág. 318, entre otras cosas, criticó que la ma-yoría estuviera dispuesta a admitir una segunda declara-ción aunque la primera se obtuvo en violación a las “advertencias Miranda”, porque consideró que la omisión en informar los derechos es una táctica impropia en sí misma. El Tribunal Supremo rechazó esa conclusión, similar a la que la mayoría parece adoptar hoy. No obstante, el Juez Brennan subrayó que se debe diferenciar la posible admisibilidad de una confesión posterior a una vertida en violación de Miranda, como la que favoreció la mayoría, de una como la obtenida en Lyons, supra, en que se desfiló evidencia de que el acusado fue torturado previo a su se-gunda declaración. “A la luz de la madurez de nuestros escrúpulos en contra de este tipo de prácticas durante los pasados 40 años, creo que ese resultado sería imposible hoy día.” (Traducción nuestra.) Oregon v. Elstad, supra, pág. 343 esc. 25, opinión disidente del Juez Brennan.
Así, pues, en situaciones como éstas —admisión inicial volun-taria pero sin las advertencias, seguida de admisión posterior tras las advertencias de rigor— el criterio rector para deter-minar la admisibilidad de la última admisión es el de voluntariedad. Chiesa, op. cit, See. 2.3, pág. 103.
El análisis sobre la voluntariedad requiere la evalua-ción de la totalidad de las circunstancias. 2 LaFave, Israel, King and Kerr, Criminal Procedure 3d Sec. 6.2(c), pág. 616.
La interpretación que se ha dado al llamado análisis de *661la totalidad de las circunstancias es que ningún factor particular determina la supresión de una confesión. Ese aná-lisis incluye la conducta de la Policía dirigida a obtener la declaración incriminatoria y las características del interro-gado que lo hacen susceptible a coerción. Ringel, supra, Sec. 24:2, pág. 24-6.
En contraste, sí tienen que suprimirse las declaraciones previas y posteriores a Miranda cuando se obtengan como parte de un plan preconcebido para forzar la posterior ad-misión, luego de explicados los derechos. En Missouri v. Seibert, 542 U.S. 600 (2004), el Tribunal Supremo prohibió una práctica en que la Policía del Estado tenía un protocolo para interrogar intencionalmente a los sospechosos sin leerles las advertencias. Luego, se les instruía sobre las advertencias para repetirles las mismas preguntas. El pro-pósito era forzar al declarante a repetir las declaraciones incriminatorias luego de las advertencias para que fueran admisibles. Era un plan preconcebido para, intencional-mente, evadir las “advertencias Miranda”.
Luego de contrastar los hechos entre Elstad v. Oregon, supra, y Missouri v. Seibert, supra, una pluralidad del Tribunal Supremo federal enumeró varios factores para deter-minar si, en casos como éstos, las “advertencias Miranda”, vertidas entre medio de dos confesiones, son efectivas al punto de hacer admisible la segunda confesión. Los cinco factores son: (1) lo completo y detallado de las preguntas y respuestas del primer interrogatorio; (2) el traslapo del contenido entre ambas declaraciones; (3) el tiempo y el es-cenario del primer y segundo interrogatorio; (4) la conti-nuidad del personal policiaco, y (5) el grado en que quien interroga trata el segundo interrogatorio como una conti-nuación del primero. Missouri v. Seibert, supra, págs. 615-616.
B. A pesar de que el derecho a la no autoincriminación es fundamental, el proceso penal admite su renuncia. Pueblo v. Rivera Nazario, 141 D.P.R. 865, 888 (1996); Pueblo v. *662Ruiz Bosch, 127 D.P.R. 762, 775 (1991); Pueblo en interés menor J.A.B.C., 123 D.P.R. 551, 561 (1989). En Miranda v. Arizona, supra, pág. 444, se estableció que la renuncia a este derecho tiene que ser voluntaria, consciente e inteligente. La renuncia se define como el “abandono inten-cional del derecho conocido”. Resumil, op. cit., Sec. 14.10, pág. 358.
Una renuncia es voluntaria cuando no medió intimida-ción, coacción ni violencia. Es consciente e inteligente cuando al sospechoso se le informó, de forma apropiada, del derecho a la no autoincriminación y de que todo lo que diga puede usarse en su contra, y se le hicieron las demás “advertencias Miranda”. Pueblo v. Viruet Camacho, supra, pág. 573. Pueblo v. Rivera Nazario, supra, págs. 888-889; Pueblo v. Ruiz Bosch, supra, págs. 775-776; Pueblo en in-terés menor JABC, 123 D.P.R. 551, 561—562 (1989).
El análisis aplicable a la voluntariedad de una confesión es el de la totalidad de las circunstancias. El peso de la prueba recae en el Ministerio Público. Pueblo v. Rivera Nazario, supra, pág. 889; Pueblo v. Ruiz Bosch, supra, pág. 776. Se tiene que presentar prueba detallada sobre las ad-vertencias específicas que se hicieron y las circunstancias imperantes al momento de la confesión. Pueblo v. Ruiz Bosch, supra.
En Berghuis v. Thompkins, 130 S. Ct. 2250, 560 U.S. (2010), el Tribunal Supremo extendió a la Quinta En-mienda de la Constitución de Estados Unidos el requisito de que toda renuncia al derecho a la no autoincriminación debe hacerse de forma inequívoca, anteriormente aplicable a los derechos de la Sexta Enmienda de la Constitución. Berghuis v. Thompkins, supra.
Entre las razones que enumeró el Tribunal Supremo federal para adoptar ese estándar se encuentra la convenien-cia de un criterio objetivo que evite las dificultades proba-torias y provea una guía a la Policía de cómo proceder ante la ambigüedad. Así, destaca Berghuis v. Thompkins, se evi-*663taría la supresión de confesiones voluntarias producto de renuncias confusas en que no se puede descifrar la inten-ción del declarante, con el efecto que ello tiene sobre el interés de la sociedad en perseguir la actividad criminal.
En resumen, se entiende que un sospechoso que recibió y entendió las “advertencias de Miranda” y no invoca sus derechos renuncia al derecho de permanecer en silencio cuando hace una declaración no coaccionada a la Policía. Berghuis v. Thompkins, supra, pág. 2264.
HH I — i HH
A. El señor Millán Pacheco pide la supresión de sus declaraciones incriminatorias y de toda la evidencia que de ellas se obtuvo. Para ello, debemos analizar primero si en este caso se cumplen los requisitos que ha detallado el or-denamiento para hacer obligatorias las “advertencias Miranda”. Luego, debemos analizar si la instrucción de las advertencias que se dio previo a la segunda parte de la confesión, confiere validez a las declaraciones incriminato-rias posteriores. Para ello, tenemos que embarcarnos en el análisis de la voluntariedad de la segunda confesión.
El acusado asegura que él era un sospechoso al mo-mento de hacérsele la entrevista, que estaba bajo custodia y era sometido a un interrogatorio. Los tres son los requi-sitos que activan las “advertencias de Miranda” y provocan que, en ausencia de una instrucción sobre sus derechos, se supriman las declaraciones si se van a usar como prueba de cargo.
El señor Millán Pacheco insiste en que el agente Tarafa lo tenía por sospechoso al momento de buscarlo en su casa. Sostiene que tenía información del incidente ocurrido entre él y la víctima, con relación al vehículo que quemó luego del asesinato. Además, como lo tenía como sospechoso, ges-tionó un subpoena.
Sin embargo, según Stansbury v. California, supra, lo *664que el agente investigador piense sobre si el acusado es o no sospechoso no es relevante para determinar si eran re-queridas las “advertencias de Miranda”. Lo relevante es el escenario objetivo en que se dio el interrogatorio.
Las circunstancias objetivas en que la Policía buscó y entrevistó al señor Millán Pacheco presentan un escenario complejo que, en ciertas instancias, presenta elementos de coacción. Al evaluarse la totalidad de las circunstancias, se debe concluir que el señor Millán Pacheco era sospechoso para los propósitos de Miranda.
Al señor Millán Pacheco lo fueron a buscar a su casa cuatro agentes, distribuidos en dos patrullas de la Policía. Se lo llevaron para el cuartel para entrevistarle sobre un caso de asesinato. Se le detuvo esa misma noche y no re-gresó más a su hogar.
Por otro lado, nada en el expediente controvierte la ver-sión del agente Tarafa de que el señor Millán Pacheco aceptó ir voluntariamente con ellos al cuartel. Por el con-trario, los hechos descritos por la compañera del acusado, la señora Rivera Torres, denotan voluntariedad. Fue al cuarto a cambiarse de ropa, sin que nadie le acompañara. En ningún momento estuvo esposado. No le expresó a ella que tuviera alguna reserva a ir con la Policía.
Tampoco surge de las transcripciones de las declaracio-nes de los testigos que el señor Millán Pacheco estuviera incomunicado. La madre de su compañera no pudo verle en el cuartel, porque ya salían a buscar el arma, pero lo pudo ver en la casa donde estaba escondida. Además, para ese momento el señor Millán Pacheco había admitido que era culpable del asesinato. Podía considerársele, más bien, un detenido. Por su parte, Rivera Torres sí pudo verle e, in-cluso, le llevó comida, después de la confesión. Admitió que el señor Millán Pacheco nunca le expresó que le hubieran golpeado o maltratado.
Esta suma de detalles evidencia un panorama complejo sobre si el señor Millán Pacheco era sospechoso. A pesar de *665que hay varios detalles que denotan voluntariedad, el he-cho de que cuatro policías lo fueran a buscar a su casa en dos patrullas y se lo llevaran al cuartel para entrevistarle, es un elemento de mucho peso. La balanza se inclina hacia la determinación de que, en efecto, una persona en sus circunstancias se hubiera sentido como sospechoso del cri-men investigado. Debieron instruirle sobre sus derechos antes de realizar la entrevista.
Si no hubiera sido un sospechoso, y entrevistarle en el residencial representaba inconvenientes, se le pudo citar para entrevistarle en el cuartel. Llevárselo en la patrulla para entrevistarle, sin leerle las “advertencias de Miranda”, fue cuando menos una imprudencia por parte de la Policía.
Esto nos lleva a analizar si el señor Millán Pacheco es-tuvo bajo custodia, que es el segundo requisito para que se active la protección de Miranda. Para ello, descritas las circunstancias que rodearon el interrogatorio, tenemos que evaluar si una persona razonable se habría sentido en li-bertad de irse. Esto nos llevará a concluir si se constituyó una restricción a la libertad a un grado similar al de un arresto.
Una persona a quien cuatro policías lo van a buscar a la casa y se lo llevan a un cuarto de interrogatorios en un cuartel de la Policía, sin que ningún familiar le acompañe, difícilmente puede sentir que está en libertad de irse. No llegó por sus propios medios. Tampoco tenía con quién irse. De ninguno de los testimonios surge que la Policía le hu-biera informado al señor Millán Pacheco que estaba en li-bertad de irse en cualquier momento.
Así que, si entendemos que estar bajo custodia significa estar bajo arresto o privado de la libertad de forma tan significativa como si fuera un arresto, visto desde la pers-pectiva objetiva del entrevistado, tenemos que concluir que el señor Millán Pacheco estaba bajo custodia. Concluimos esto a pesar de que el acusado aceptó irse voluntariamente *666con la Policía, que no surge del expediente que, en algún momento, expresara reservas en acompañarles y de que nunca se le esposó ni se le amenazó.
El tercer elemento que activa el requisito de que se lean las “advertencias de Miranda” es que se haya sometido al acusado a un interrogatorio con el propósito de extraer una confesión.
De la narración que hizo el agente Tarafa se desprende que le tomó por sorpresa la primera confesión del señor Millán Pacheco. La pregunta que motivó la declaración in-criminatoria iba dirigida a aclarar una incongruencia en los datos de la investigación en curso y las declaraciones de Millán Pacheco en ese momento. Los tribunales estadouni-denses han sostenido reiteradamente que, incluso, confron-tar a un acusado con evidencia incriminatoria es clara-mente permisible y no constituye una conducta coercitiva por parte de la Policía. Ringel, supra, Sec. 25:9, pág. 25-47.
El interrogatorio que activa las protecciones de Miranda es aquel que un policía puede prever razonable-mente que extraerá una confesión incriminatoria. Según el agente Tarafa, la respuesta del señor Millán Pacheco fue espontánea.(4) Según su descripción, la entrevista se en-contraba en una etapa en la que el señor Millán Pacheco narraba lo que hizo en la finca el día antes del asesinato.
No hay que recurrir a los enfoques restrictivos de la Corte de Rehnquist. Desde su origen mismo Miranda no se aplica a confesión alguna a iniciativa del sospechoso. Lo que quiere considerarse o regularse es el interrogatorio policíaco, esto es, la conducta policíaca dirigida a obtener declaraciones incrimi-natorias del sospechoso bajo custodia. La situación que origina las reglas de Miranda es la del interrogatorio a un sospechoso *667bajo custodia a fin de obtener declaraciones incriminatorias; es esta situación la que se caracteriza por la atmósfera de coerción que las advertencias pretenden disipar. Chiesa, op. cit., See. 2.3, pág. 85.
En este caso, no hubo insinuaciones ni requerimientos por parte del agente Tarafa para que el señor Millán Pacheco confesara. Tampoco hubo preguntas directas dirigi-das a obtener una confesión. Por ello, albergamos dudas sobre si el interrogatorio iba realmente dirigido a obtener una confesión en ese momento. Se interrumpió muy pronto como para poder determinarlo con certeza. Sin embargo, si bien es cierto que las declaraciones del señor Millán Pacheco pudieron tomar por sorpresa al agente Tarafa en ese momento, por darse tan temprano en el interrogatorio, se nos dificulta creer que fuera totalmente imprevisible ex-traer una confesión a lo largo de la entrevista iniciada. Ello es así, máxime bajo unas circunstancias en las que la Po-licía fue a la casa del señor Millán Pacheco a buscarle para interrogarle sobre un asesinato. Al respecto, le damos de-ferencia a la determinación del Tribunal de Primera Instancia.
Todo este análisis nos lleva a concluir que el señor Mi-llán Pacheco era un sospechoso que se encontraba bajo cus-todia cuando la Policía le sometió al interrogatorio en que se extrajo una confesión de que él asesinó a la víctima. Por consiguiente, se le debieron leer las “advertencias de Miranda” desde antes de que iniciara la entrevista. La omi-sión de esa responsabilidad resulta en que tiene que supri-mirse esa primera declaración, en la que el señor Millán Pacheco admitió que mató al señor León Ramírez.
B. Ahora bien, esto no dispone de todas las controver-sias en este caso. Queda por analizar si la lectura de las “advertencias de Miranda”, posterior a esa primera decla-ración, curó el defecto de omisión del que padeció la pri-mera confesión y hace admisible la segunda declaración incriminatoria.
*668En Missouri v. Seibert, supra, una pluralidad del Tribunal Supremo enumeró cinco factores que ayudan a deter-minar si son efectivas las “advertencias de Miranda” ofre-cidas en medio de declaraciones incriminatorias. En este análisis se encuentra nuestra mayor diferencia con la opi-nión de este Tribunal. Aunque la opinión de pluralidad no nos obliga, de todos modos entendemos que este caso cum-ple con tres de los cinco requisitos enumerados y que, un análisis de la totalidad de las circunstancias y de la volun-tariedad que manifestó el acusado, nos permite concluir que las advertencias ofrecidas fueron efectivas.
El primer factor es si las preguntas y respuestas del primer interrogatorio fueron completas y detalladas. La evidencia demuestra que no hubo exhaustividad ni detalle en el primer interrogatorio. El testimonio del agente Ta~ rafa, no controvertido en ese aspecto, detalló que durante la hora en la que estuvo con el señor Millán Pacheco antes de la primera confesión, entablaron una conversación informal. Hablaron sobre diferentes temas no relacionados con la investigación: sobre Sabanetas, de conocidos en co-mún que podían tener en ese barrio, de que allí vivía la exesposa de Millán Pacheco, y hasta de la pensión alimen-ticia que éste debía pagar a sus hijos.
La declaración incriminatoria se dio casi al comienzo del interrogatorio formal. El agente comenzó cuestionándole al señor Millán Pacheco qué había hecho el día antes del asesinato. El interrogado comenzó con su descripción hasta que se le confrontó con que los guardias de seguridad no lo vieron salir de la finca ese día, como él aseguró. En ese momento estalló en llanto y confesó el asesinato. Inmedia-tamente, el agente Tarafa interrumpió la confesión para hacer las “advertencias de Miranda”. Ahí terminó el primer interrogatorio. Como vemos, en ese primer interroga-torio no hubo ningún detalle de cómo sucedió el asesinato.
*669Más allá de la admisión concreta en la que el señor Mi-llán Pacheco dijo “yo lo maté, yo lo maté”, no hubo traslapo entre la primera y segunda confesión, que es el segundo factor que nos enumera Missouri v. Seibert, supra. De he-cho, la primera confesión prácticamente solo consistió en admitir que era el asesino. Pero el aquí peticionario no ofreció ningún detalle de cómo ocurrió, cómo lo hizo, cuál fue el arma homicida, qué hizo con ella, con el cadáver y el vehículo, y todos los demás detalles que se vertieron en la segunda confesión, luego de las “advertencias Miranda”. El agente Tarafa tampoco hizo preguntas dirigidas a obtener más detalles. Por el contrario, impidió que el señor Millán Pacheco continuara con las declaraciones incriminatorias.
Este caso sí cumple con dos de los otros factores de Missouri v. Seibert, supra. Hubo muy poco tiempo entre la pri-mera y segunda confesión y el escenario era el mismo. Ade-más, también era el mismo personal policiaco.
El quinto y último factor es el grado en que el interro-gador trata el segundo interrogatorio como una continua-ción del primero. Entendemos que tampoco se cumple en este caso. Para que este requisito se pueda dar por cum-plido, la jurisprudencia señala que el agente investigador tiene que hacer, durante el segundo interrogatorio, refe-rencias constantes al primero. El propósito es inducir al interrogado a repetir las admisiones detalladas en el primer interrogatorio. Missouri v. Seibert, supra, págs. 616-617.
Ese escenario no se dio en el interrogatorio a Millán Pacheco. El segundo interrogatorio no pudo hacer referen-cia a las respuestas y detalles del primero, porque en la primera confesión no hubo detalles. Si alguno, no fue a la médula del crimen investigado. Sólo se limitó a decir “yo lo maté, yo lo maté”.
En Missouri v. Seibert, supra, el interrogatorio se llevó a cabo de forma sistemática, exhaustiva y realizada con des-*670treza psicológica. Cuando la Policía terminó el interrogato-rio quedaba poco que decir que tuviera potencial interrogatorio. Missouri v. Seibert, supra, pág. 616. Ese no es el escenario de este caso.
Este análisis nos lleva a concluir que las “advertencias de Miranda” ofrecidas entre ambos interrogatorios fueron efectivas porque cumplieron sustancialmente con los facto-res enumerados en Missouri v. Seibert, supra.
Por ello, nos distanciamos de la opinión de este Tribunal. No podemos coincidir con la conclusión a la que llega la mayoría de que el interrogatorio fragmentado que se hizo al señor Millán Pacheco fue producto de un es-quema intencional para extraer una confesión. No se pasó prueba sobre ello. Ni siquiera fue una alegación que se trajera durante el proceso por las partes. La petición de certiorari se concentró en que se debieron leer las “adver-tencias Miranda” antes de la primera confesión y en que la renuncia que prestó antes de la segunda confesión no fue válida. Este Tribunal llega motu proprio a la conclusión de que hubo un esquema intencional por parte de la Policía.
La mayoría pone el peso de la prueba en el Ministerio Público para rebatir la alegación de un esquema intencio-nal para fragmentar las “advertencias de Miranda”. No te-nemos problema en que así sea. Lo que ocurre es que el acusado no alegó la existencia de tal esquema. El Ministe-rio Público no puede presentar prueba para refutar algo que no se alegó en ninguna etapa del procedimiento.
Como mencionamos, entendemos que en este caso el re-sultado de la confesión fragmentada obedece más a una imprudencia de la Policía en el manejo del interrogatorio que a un esquema preconcebido e intencional para obtener declaraciones incriminatorias en violación de los derechos que Miranda intenta proteger.
C. Una vez descartamos la existencia de un esquema intencional para obtener declaraciones en dos fases, con-*671cluimos que este caso, con diferencias obvias, se aproxima más a Oregon v. Elstad, supra, que a Missouri v. Seibert, supra. Así las cosas, debemos atender al elemento de la voluntariedad para determinar si la segunda confesión es admisible en evidencia.
Una vez el agente Tarafa interrumpió a Millán Pacheco, para que no continuara con su confesión, le leyó las adver-tencias de un formulario que utiliza la Policía para esos propósitos y se lo dio a leer para que lo firmara. Ese for-mulario comienza por advertir que: la persona interrogada es sospechosa de un delito; tiene derecho a permanecer ca-llado o lo que diga podrá usarse en su contra; tiene derecho a un abogado y que si no tiene dinero se le conseguirá uno, sin costo alguno, antes de entrevistarle; si decide contestar, en cualquier momento durante el interrogatorio puede de-cidir no contestar ninguna pregunta más, y “su declaración tiene que ser libre, voluntaria, y espontánea y no se puede ejercer presión, ni amenaza, ni coacción para obligarlo a declarar”.
El señor Millán Pacheco estampó sus iniciales al lado de cada una de las advertencias. Como si fuera poco, respon-dió que había entendido lo que se le había explicado y que, a pesar de ello, deseaba declarar.
En ocasiones anteriores ya hemos atendido casos en que se hace uso de este cuestionario. Es idéntico al que se uti-lizó en Pueblo v. Rivera Nazario, supra, pág. 890. También es similar al que se utilizó en Pueblo en interés menor J.A.B.C, supra, pág. 558. De este último solo lo diferencian algunas adaptaciones hechas para un menor de edad.
Aunque en el interrogatorio al agente Tarafa, los aboga-dos de la defensa intentaron implicar que las advertencias no fueron correctas, porque no se utilizó un lenguaje en particular, hemos reiterado que no existe un lenguaje ta-lismánico para efectuar las advertencias. Lo importante es que se hagan de forma tal que el acusado las entienda, se indague sobre la voluntariedad de la confesión y se evalúe *672la totalidad de las circunstancias. Pueblo v. Rivera Nazario, supra, págs. 574-575.
Las advertencias que se le ofrecieron al señor Millán Pacheco están desglosadas en un lenguaje sencillo, com-prensible aun para una persona cuya educación formal consiste en haber culminado la escuela elemental. Debe-mos presumir que una persona que llega a ese nivel debe saber, cuando menos, leer y escribir.
También, la defensa insiste en que el agente Tarafa no se cercioró de que el señor Millán Pacheco entendiera las advertencias. Sin embargo, interrumpido por las múltiples preguntas de la defensa, el agente Tarafa llegó a responder que sí le preguntó si entendía las advert encías. (5) Además, en el mismo formulario se le advierte que su declaración debía ser libre, voluntaria y espontánea, sin presión, ame-*673naza ni coacción. El señor Millán Pacheco también es-tampó sus iniciales en esa parte del formulario.
Al Ministerio Público le corresponde el peso de probar que la renuncia al derecho contra la autoincriminación fue válida. Entendemos que en este caso se cumplió con el peso de probarlo. La renuncia del señor Millán Pacheco fue válida.
Estamos convencidos de que esta conclusión es cónsona con los más recientes desarrollos de la jurisprudencia federal relacionada a la renuncia al derecho contra la autoin-criminación de un acusado. Esta flexibiliza considerable-mente los requisitos para la renuncia, que debe ser inequívoca. En Berghuis v. Thompkins, supra, se inter-pretó que el acusado renunció al derecho de la Quinta En-mienda meramente cuando respondió con un “sí” a la pre-gunta de si rezaba para que Dios le perdonara por lo que había hecho. Durante el resto del interrogatorio, que se extendió por más de dos horas, el acusado mantuvo silen-cio o no ofreció otras respuestas incriminatorias.
Si en ese caso se interpretó que el acusado renunció in-equívocamente a su derecho a la no autoincriminación, no-sotros no podemos hacer menos cuando el señor Millán Pacheco firmó las advertencias, declaró haberlas entendido y que reconocía que se tenían que dar voluntariamente, así como libre de presiones y coacción. Sin duda, la renuncia del señor Millán Pacheco fue mucho más inequívoca que la del señor Thompkins.
Más aún, las acciones del acusado, posteriores a su con-fesión, confirman nuestra apreciación. Luego de hacer la segunda declaración incriminatoria el acusado guió a la Policía a obtener la evidencia necesaria para corroborar su admisión. Los llevó al lugar donde escondió el arma y donde quemó el vehículo objeto de la disputa. Ese ánimo de cooperación es cónsono con las manifestaciones que el pe-ticionario hizo al agente Tarafa, en el sentido de que estaba *674arrepentido por lo que había hecho y quería desprenderse de su sentido de culpa.
Como instruye Oregon v. Elstad, supra, suprimir una segunda confesión hecha luego de las “advertencias de Miranda”, en ausencia de tácticas coercitivas, es una exten-sión no deseada de Miranda v. Arizona, supra, si esa se-gunda confesión es fruto de la voluntad del declarante. “El hecho de que haya decidido hablar es altamente probativo.” (Traducción nuestra.) Oregon v. Elstad, supra, pág. 318.
Concluimos que la segunda confesión, vertida luego de que se brindaran las “advertencias de Miranda” fue voluntaria. Por consiguiente, debe admitirse en evidencia.
IV
Por los fundamentos expuestos, suprimiríamos la pri-mera confesión del acusado como evidencia y admitiríamos la segunda confesión, por haberse vertido de forma volun-taria y con pleno conocimiento del derecho renunciado.
Como se puede apreciar de una lectura de las opiniones en este recurso y las fuentes que ambas citan, existe dis-crepancia en cuanto al alcance de la decisión de Missouri v. Seibert, supra. Solamente el Tribunal Supremo federal po-drá aclarar ese alcance de manera concluyente.

 La transcripción de la Vista Preliminar de 25 de junio de 2007 en que testi-ficó el agente Tarafa, Apéndice de la Petición de certiorari, pág. 66, dispone como sigue:
“Testigo: Pero empezamos hablando cosas pues de esa área, pues lo que le dije, ok mira ok, para lo que yo necesito entrevistarte es relacionado al caso de la finca y empezamos a hablar y él me empezó a decir a la hora que él había llegado a trabajar a la finca y empezó a narrarme. Cuando llegó al punto de que él se fue, porque él me dice que el guardia de seguridad pues había llegado y él se había ido, cuando llega a *651ese punto pues este, ahí yo le dije pero a t[i] no te vieron ellos cuando fueron a la finca, entonces [é]l ahí bajó la cabeza y comenzó a llorar y dijo ‘yo lo maté’. Ahí pues le hice las advertencias de ley, porque ya empezó como que a hablarme más, yo le dije [es]p[é]rate, [es]p[é]rate, [es]p[é]rate, no me hables mas nada y le hice las adverten-cias, y luego de las advertencias pues entonces le dije si t[ú] quieres, porque él decía que él estaba arrepentido que él no quiso hacer eso, pues él dice que me quiere contar lo que pasó y ahí luego de las advertencias es que él me empieza a contar.”


 El documento expresa:
“Advertencias que deben hacerse a un sospechoso o acusado. Usted está aquí como sospechoso o presunto acusado, antes de hacerle preguntas quiero advertirle sobre sus derechos.
1. Usted tiene derecho a permanecer callado y a no declarar.
2. Cualquier cosa que usted diga puede ser usada en su contra.
3. Usted tiene derecho a hablar con un abogado para que le aconseje antes de hacerle cualquier pregunta y además dicho abogado puede acompañarlo durante el interrogatorio.
4. Si usted no puede pagar un abogado le conseguiré uno antes de interrogarlo, libre de costo alguno, si así lo desea.
5. Si usted se decide a contestar mis preguntas sin estar asistido por un abo-gado, puede negarse a contestar cualquier pregunta y en cualquier momento puede dejar de contestar y solicitar asistencia legal.
6. Su declaración tiene que ser libre, voluntaria y espontánea y no se puede ejercer presión, ni amenaza, ni coacción para obligarlo a declarar.
A [sic] entendido lo que le he explicado?
Desea usted declarar?”


 Se ha dicho que las confesiones obtenidas en violación del derecho a la auto-incriminación pueden utilizarse para fines de impugnación, porque el rechazo del ordenamiento obedece a razones de política pública y no de confiabilidad. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1993, Vol. I, Sec. 2.1, pág. 56.


 La transcripción de la vista preliminar de 25 de junio de 2007 en la que testificó el agente Tarafa, Apéndice de la Petición de certiorari, pág. 68, provee lo siguiente:
“Testigo: No, lo que él hizo fue que bajó la cabeza, eh, se echó a llorar y entonces ahí fue que me expresó yo lo maté, lo expresó, estaba llorando, entonces él me iba a ... siguió como hablando, [yo] le dije espérate un momento aguántate, porque yo pude haberlo dejarlo [sic] que hablara porque era espontáneo de él, pero yo por salvaguar-darlo a él le dije espérate un momento no me digas más na’.”


 En la vista preliminar de 25 de junio de 2007, en el interrogatorio al agente Tarafa por parte de la defensa, éste declaró:
“Defensa: Y está seguro de que él las entendió.
Testigo: [E]l me dijo que s[í], que, que se encontraba con él, yo le pregunte [sic] pues que si, estaba, si necesitaba algo, y él pues lo que hacía era llorar y llorando en ese momento porque estaba arrepentido.
Defensa: Ok, en su declaración jurada usted habla de que él leyó y que las firmó.
Testigo: Sí porque yo se las di, se las leí y se las di.
Defensa: Y no habla nada de que usted le haya explicado y que usted se haya cerciorado de que esas advertencias, él entendía lo que estaba pasando con él.
Testigo: Bueno, eso no le dije a él, peor a él se le preguntó las entendiste, o sea, eso es algo mandatario [sic] que se hace.
Defensa: Pero no lo ... dice.
Testigo: No lo encontré.
Defensa: Que usted se cerciorara de que él entendiera eso.
Testigo: Pero es que, como como voy a cerciorar si yo no puedo entrar a dentro de él como usted dice.
Defensa: Lo que....
Testigo: Yo le pregunto a él si él las entendió y él me contestó que sí.
Defensa: Ramón tú me estás admitiendo a mí un caso de una muerte, tú puedes ser procesado por ese asesinato, por esa muerte.
Testigo: Eso se le explicó.
Defensa: Porque usted no le dijo t[ú] vas a ser procesado por homicidio, ¿verdad que no?
Testigo: No, se le habló que eso [es] un asesinato.” Apéndice de la Petición de certiorari, pág. 67.